DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election with traverse of Group II, claims 11-15, filed on 2/1/2021 is acknowledged.  The traversal is on the ground(s) that the restricted inventions are not independent inventions and that examination of both claimed invention together would not present a serous burden on the U.S. Patent and Trademark Office.  This is not found persuasive because the issue as to the meaning and intent regarding “independent and distinct” as used in 35 U.S.C 121 and 37 CFR 1.41 has been adequately addressed in MPEP §802.01.  Therein, it is stated that the legislative intent was to maintain the substantive law on the subject of restriction practice prior to enactment of 35 USC 121.  Such practice permitted restriction between distinct, albeit dependent inventions.  If the intent had been otherwise, then only the term “independent” would have been used.  Thus, restriction between the distinct inventions set forth in this application is proper even though these inventions are clearly related.
With regard to applicants allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the invention would be coextensive. Further, while there may be some overlap in the searches of the two inventions, there is no reason to believe that the searches would be identical.  Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper and is therefore made FINAL.
Claims 1-9, 16-20 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11 and 14 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by United States Application Publication No. 2008/0182301, hereinafter Handique.
Regarding claim 11, Handique teaches a biological analysis system (item 100) comprising: a thermal cycler (item 100) comprising: a block assembly (item 2020) configured to receive a plurality of samples and cycle the plurality of samples through a series of temperatures paragraph [0095]); an optical system (item 300) comprising an optical sensor (paragraph [0236]) configured to detect a fluorescence level emitted from each of the plurality of samples (paragraph [0232]); a user interface (item 206 and paragraph [0094]) integrated on an exterior surface thermal cycler device (figures 6a and 7); and a processor (item 980) programmed to process the detected fluorescence levels and display the fluorescence levels on the integrated user interface in real-time (paragraphs [0064] and [0065]), wherein the parameters for displaying fluorescent levels are changeable based on user preference (paragraph [0063]).
Regarding claim 14, Handique teaches wherein the block assembly is an interchangeable block assembly (paragraph [0209]) and is configured to accommodate a low-density array (figure 10A), and wherein the processor is programmed to display the fluorescence levels in the form of real-time amplification plots for any one of the plurality of sample holders (paragraphs [0064] and [0065]). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 12 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Handique and United States Application Publication No. 2011/0007955, hereinafter Ho.
Regarding claim 12, Handique teaches all limitations of claim 11; however, Handique fails to teach wherein the parameters are a selection of one or more of the wells within the one or more sample holders.
Ho teaches an apparatus for analysis where upon startup of the device the user selects the sample wells to be imaged and processed (Ho, paragraph [0074]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the parameters selected by the user a selection of one or more of the wells because 
Regarding claim 13, the one or more sample holders are not positively claimed and therefore any limitation on the one or more samples holders have minimal patentable weight (MPEP § 2115).The claim is therefore taught by Handique and Ho.

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Handique in view of United States Application Publication No. 2007/0242105, hereinafter Srinivasan.
Regarding claim 14, Handique teaches all limitations of claim 11; however, Handique fails to teach the processor is programmed to display the fluorescence levels in the form of real-time amplification plots.
 Srinivasan teaches a PCR device in which the system is programmed to display corresponding graphs of fluorescence to permit a user to track the progress of a PCR reaction in real-time (Srinivasan, paragraph [0094]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have programmed the processor to displace real-time amplification plots because it would allow a user to track the progress of a PCR reaction in real-time (Srinivasan, paragraph [0094]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798